Citation Nr: 0633040	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a combined rating in excess of 50 percent for 
low back disability.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1969 to April 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Indianapolis Regional Office (RO) of 
the Department of Veterans Affairs (VA) that continued a 40 
percent rating for the veteran's low back disability.  In 
February 2005 the RO assigned a separate 10 percent rating 
for radiculopathy of the left lower extremity, increasing the 
combined rating for orthopedic and neurological symptoms of 
the low back disability to 50 percent.  In March 2006 a 
Travel Board hearing was held before the undersigned.    

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The combined rating for the veteran's service connected low 
back disability includes a 10 percent rating for left lower 
extremity radiculopathy.  His testimony at the March 2006 
Travel Board hearing suggested that the radiculopathy may 
have increased in severity since his last VA examination in 
February 2005, and that there may be outstanding records of 
treatment since February 2005 that may be pertinent to 
assessing the current level of severity of neurological 
symptoms of the low back disability.  In May 2006, the 
veteran submitted additional evidence (including a March 2006 
private electromyelogram (EMG) report) that showed findings 
consistent with active radiculopathy bilaterally.  An April 
2006 letter from the veteran's private physician, Dr. M, 
indicates that his problems are all related to his original 
back injury.  Since the additional evidence by inference 
identifies post February 2005 pertinent outstanding records, 
development for such records is necessary.  And, in light of 
the suggestions of increased severity of the disability since 
the February 2005, a contemporaneous examination is also 
indicated.             

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided 
appropriate notice regarding effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should ask the veteran to 
identify all sources of private and VA 
treatment and/or evaluations he has 
received for his service connected low 
back disability (including associated 
neurological symptoms) since February 
2005.  The RO should secure copies of 
complete records of any such treatment and 
evaluations, specifically including 
records from Dr. M.  

3.  The RO should then arrange for the 
veteran to be examined by a neurologist to 
determine the nature and current severity 
of all neurological manifestations of the 
veteran's service connected low back 
disability, i.e., to specifically confirm 
the presence or absence of neurological 
symptoms including of the lower 
extremities, and if such are present to 
assess their nature and severity.  The 
veteran's claims folder must be reviewed by 
the examiner  in conjunction with the 
examination.  Any indicated studies should 
be completed.  The examiner must explain 
the rationale for all opinions given.

4.  The RO should arrange for the veteran 
to be examined by an orthopedist to assess 
the nature and severity of neurological 
symptoms of his low back disability.  The 
veteran's claims folder must be reviewed by 
the examiner (who should also have 
available both the criteria for rating low 
back disability in effect prior to 
September 23, 2002 and those effective from 
that date) in conjunction with the 
examination.  Any indicated studies 
(specifically including ranges of motion) 
should be performed.  The examiner should 
also note the duration of any periods of 
bedrest prescribed by a physician for 
treatment of the low back disability.  

5.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



